116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jerry A. SABATKA, Appellant,v.UNION PACIFIC RAILROAD COMPANY;  J.B. Baird, Appellees.
No. 96-3391.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Decided June 4, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jerry A. Sabatka appeals from the district court's1 dismissal of his diversity action against Union Pacific Railroad Company and its Director of Telecommunications.  Having reviewed the record and the parties' briefs, we conclude that the dismissal was correct, and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska